Per curiam.
These disciplinary matters are based upon a default judgment entered against Thomas K. McWhorter by the special master, establishing violations of Standards 4, 22, 23, 44, 61, 63, 65, and 68 of State Bar Rule 4-102.
The Review Panel considered professional misconduct in the two pending cases, three prior disciplinary matters involving client neglect, and McWhorter’s inability to attend to his personal legal affairs. The panel recommended that McWhorter be suspended from the practice of law for six months, and until such time as he shall refund to Ms. Dorothy McMillon $1,600 paid him as attorney fees, and return her file; and refund to Ms. Genene J. Williams the sum of $270.
We adopt the recommendation of the Review Panel. McWhorter *168is suspended from the practice of law effective April 22, 1992, for six months, and until he shall comply with the conditions of reinstatement.
Decided April 9, 1992.
William P. Smith III, General Counsel State Bar, Viola S. Drew, Assistant General Counsel State Bar, for State Bar of Georgia.
James Spence, Jr., for McWhorter.

Suspended for six months.


All the Justices concur.